UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7008


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES LUTHER VARNER, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.      Samuel G. Wilson,
District Judge.   (5:05-cr-00025-sgw-mfu-1; 5:09-cv-80137-sgw-
mfu)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Luther Varner, Jr., Appellant Pro Se.           Ronald Mitchell
Huber,   Assistant  United  States  Attorney,          Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charles     Luther      Varner,      Jr.,       seeks     to     appeal       the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2009) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.      § 2253(c)(2)          (2006).         A

prisoner     satisfies        this        standard      by     demonstrating             that

reasonable     jurists      would     find      that     any    assessment          of     the

constitutional       claims    by    the    district      court      is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                  We have

independently reviewed the record and conclude that Varner has

not   made    the    requisite       showing.          Accordingly,           we    deny     a

certificate     of     appealability        and      dismiss     the        appeal.         We

dispense     with    oral     argument       because      the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                            2